          Case 3:20-cv-00362 Document 15 Filed on 07/21/21 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    July 21, 2021
                 IN THE UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                         GALVESTON DIVISION

HEIRS OF ESTATE OF ISAAC                       §
O. CHAPA, et al.,                              §
                                               §
         Plaintiffs,                           §
                                                                 3:20-cv-00362
                                               §
v.                                             §
                                               §
CITY OF ALVIN, et al.,                         §
                                               §
         Defendants.                           §

                                  FINAL JUDGMENT

           Pursuant to the court’s order entered in this case granting the defendants’

     motion to dismiss, judgment is entered for the defendants. The court dismisses the

     plaintiffs’ claims against the defendants with prejudice.

           THIS IS A FINAL JUDGMENT.

           All pending motions are denied as moot.

           The clerk will provide copies of this judgment to the parties.

           Signed on Galveston Island on the 21st day of July, 2021.


                                       ________________________________
                                           JEFFREY VINCENT BROWN
                                        UNITED STATES DISTRICT JUDGE
